Adams, J.
1. APPEAL: when dismissed: certificate: specific question of law. The case comes to this court upon a certificate which is in these wrords: “It is certified that the question, whether this court has jurisdiction, is one on which it is desirable to have the opinion of the Supreme Court.” But the question certified.does not, we think, point out, with the requsite precision, the question at law upon which the decision of this court is sought. The defendant questions the jurisdiction of the Circuit Court upon two distinct grounds. One is the want of jurisdiction of the justice of the peace by reason of the amount involved, and the other is the fact that the transcript of the justice filed in the Circuit Court did not show the rendition of a judgment against the defendant, although it appears that it was the defendant who took the appeal to tbe Circuit Court. It is not proper to certify to us a general question which cannot be fully determined without a search of the entire record, and the determination of two or more *662questions. In so doing we might, and oftentimes probably would, determine questions of no general interest or importance, and upon which the court below did not think it desirable to have the opinion of this court, and which it never intended to certify to us. In our opinion the appeal must bo.
Dismissed.